Title: Positions to be Examined, 4 April 1769
From: Franklin, Benjamin
To: 


Franklin had long advocated a labor theory of value, and in correspondence with Lord Kames and the French physiocrats he refined his ideas of the relation between labor, agriculture, manufacturing, and commerce. The brief paper below seems to have been a development of the “aphorisms,” as he called them, that he had sent to Lord Kames early in the year. His position relates, at least by implication, to his often expressed views on the dangers to the empire that were inherent in British commercial policies, and to the potential benefits of the nonimportation agreements to American manufacturing. He was not yet ready, however, to abandon the mercantilist system in favor of the theory of free trade then being discussed in France and developed in Scotland by Lord Kames’s protégé, Adam Smith.
 
April 4. 1769
Positions to be examined.
1 All Food or Subsistence for Mankind arise from the Earth or Waters.
2 Necessaries of Life that are not Foods, and all other Conveniencies, have their Values estimated by the Proportion of Food consumed while we are employed in procuring them.

3 A small People with a large Territory may subsist on the Productions of Nature, with no other Labour than that of gathering the Vegetables and catching the Animals.
4 A large People with a small Territory finds these insufficient, and, to subsist, must labour the Earth to make it produce greater Quantities of vegetable Food, suitable for the Nourishment of Men, and of the Animals they intend to eat.
5 From the Labour arises a great Increase of vegetable and animal Food, and of Materials for Clothing, as Flax, Wool, Silk, &c. The Superfluity of these is Wealth. With this Wealth we pay for the Labour employed in building our Houses, Cities, &c. which are therefore only Subsistence thus metamorphosed.
6 Manufactures are only another Shape into which so much Provisions and Subsistence are turned as were equal in Value to the Manufactures produced. This appears from hence, that the Manufacturer does not in fact, obtain from the Employer, for his Labour, more than a mere Subsistence, including Raiment Fuel and Shelter; all which derive their Value from the Provisions consumed in procuring them.
7 The Produce of the Earth, thus converted into Manufactures, may be more easily carried to distant Markets than before such Conversion.
8 Fair Commerce is where equal Values are exchanged for equal the Expence of Transport included. Thus if it costs A. in England as much Labour and Charge to raise a Bushel of Wheat as it costs B. in France to produce four Gallons of Wine then are four Gallons of Wine the fair Exchange for a Bushel of Wheat. A and B meeting at half Distance with their Commodities to make the Exchange. The Advantage of this fair Commerce is, that each Party increases the Number of his Enjoyments, having, instead of Wheat alone or Wine alone, the Use of both Wheat and Wine.
9 Where the Labour and Expence of producing both Commodities are known to both Parties Bargains will generally be fair and equal. Where they are known to one Party only, Bargains will often be unequal, Knowledge taking its Advantage of Ignorance.
10 Thus he that carries 1000 Bushels of Wheat abroad to sell, may not probably obtain so great a Profit thereon as if he had first turned the Wheat into Manufactures by subsisting therewith the Workmen while producing those Manufactures: since there are many expediting and facilitating Methods of working, not generally known; and Strangers to the Manufactures, though they know pretty well the Expences of raising Wheat, are unacquainted with those short Methods of working, and thence being apt to suppose more Labour employed in the Manufactures than there really is, are more easily imposed on in their Value, and induced to allow more for them than they are honestly worth.
11 Thus the Advantage of having Manufactures in a Country, does not consist as is commonly supposed, in their highly advancing the Value of rough Materials, of which they are formed; since, though sixpenny worth of Flax may be worth twenty shillings when worked into Lace, yet the very Cause of it’s being worth twenty shillings is, that besides the Flax, it has cost nineteen shillings and sixpence in Subsistence to the Manufacturer. But the Advantage of Manufactures is, that under their shape Provisions may be more easily carried to a foreign Market; and by their means our Traders may more easily cheat Strangers. Few, where it is not made are Judges of the Value of Lace. The importer may demand Forty, and perhaps get Thirty shillings for that which cost him but twenty.
12 Finally, there seem to be but three Ways for a Nation to acquire Wealth. The first is by War as the Romans did in plundering their conquered Neighbours. This is Robbery. The second by Commerce which is generally Cheating. The third by Agriculture the only honest Way; wherein Man receives a real Increase of the Seed thrown into the Ground, in a kind of continual Miracle wrought by the Hand of God in his Favour, as a Reward for his innocent Life, and virtuous Industry.
B F
